DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 31-32, 36-41, 43 and 46 have been amended. Claims 1-30, 33-35, 42 and 44-45 are cancelled. Claims 47-50 are new. Claims 31-32, 36-41, 43, and 46-50 are pending.
Status of Previous Rejections
	The rejections of Claims 31-32, 36-41 and 43 under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over US’055 (US 2013/0126055, hereinafter “US’055”) are maintained.
The rejections of Claims 31-32, 36-40 and 43 under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over US’861 (US 5573861, hereinafter “US’861”) have been withdrawn.
The rejection of Claims 41 under 35 U.S.C. 103 as being unpatentable over US’861 (US 5573861, hereinafter “US’861”) has been withdrawn.
The rejections of Claims 31-32, 36-40, 43 and 46 under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Jablonski (Archives of Metallurgy and Materials, Vol. 54, 2009, hereinafter “Jablonski”) are maintained.
The rejection of Claim 41 under 35 U.S.C. 103 as being unpatentable over Jablonski (Archives of Metallurgy and Materials, Vol. 54, 2009, hereinafter “Jablonski”) is maintained.
Claim Objections
Claim 50 is objected to because of the following informalities:  please spell out what ACSS and ACSR represent.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-32, 36-41, 43 and 47-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over US’055 (US 2013/0126055, hereinafter “US’055”).
Regarding claims 31-32, 41 and 47-48, US’055 discloses an aluminum rod produced by casting followed by hot rolling ([0041] to [0051]). US’055 discloses an embodiment (second embodiment) that a second phase is crystalized from the alloy melt that works as a refiner ([0042] to [0043]). Thus a grain refiner is not added during the casting process in US’055. The second phase disclosed by US’055 is part of the structure and thus is not foreign impurities.
US’055 discloses that the grain size is 1-5 µm ([0018]), thus dendrites are not formed in the alloy of US’055.
US’055 does not teach the process limitations recited in claims 31-32. However, these limitations are recognized as process limitations in the product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113 [R-9]. Since US’055 teaches an aluminum rod that meets the structure limitations recited in claim 31, claims 31-32 are met by US’055. US’055 discloses that the rod can be drawn to form a wire having diameter of 2.6 mm ([0061]), which meets the limitations recited in claims 41.
Regarding claims 36-40 and 43, US’055 discloses that the conductivity is from 58-62 % of IAC ([0055]) and some examples have conductivity of 60.1-60.7% of IAC (Table 1 and Table 2), which meets the limitations recited in claims 36-40 and 43.
Regarding claim 49, US’055 discloses that the aluminum alloy is used as a conductor wire for a battery cable ([0018]).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over US’055 (US 2013/0126055, hereinafter “US’055”).
Regarding claim 50, US’055 discloses that the aluminum alloy is used as a conductor wire for a battery cable ([0018]). Using aluminum alloy wire in making ACSS or ACSR cable is well-known to one of ordinary skill in the art. Thus, claim 50 is obvious over US’055.

Claims 31-32, 36-40, 43, and 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Jablonski (Archives of Metallurgy and Materials, Vol. 54, 2009, hereinafter “Jablonski”).
Regarding claims 31-32 and 47-48, Jablonski discloses an aluminum rod produced by Continuus-Properzi method (i.e. continuous casting and rolling method) and the rod has a diameter of 9.5 mm (Page 4, left column). Jablonski discloses that the alloy is AlMgSi alloy having Fe content of 0.21% Fe and 0.36% Fe, respectively (Page 4, left column). Thus a grain refiner is not added during the casting process in Jablonski. Fig. 7 shows that the alloy does not have dendrites. 
Jablonski does not teach the process limitations recited in claims 31-32. However, these limitations are recognized as process limitations in the product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113 [R-9]. Since Jablonski teaches an aluminum rod that meets the structure limitations recited in claim 31, claims 31-32 are met by Jablonski. 
Regarding claims 36-40 and 43, Jablonski discloses that the conductivity is 60.3% of IAC and 62.3% of IAC for alloy containing 0.5% Fe and 0.1% Fe, respectively (Fig. 4; 0 strain), which meets the limitations recited in the instant claims. 
Regarding claim 46, Jablonski discloses that the rod can be made of 8176 aluminum alloy (Page 4, left column), which meets the limitation recited in claim 46.
Regarding claim 49, Jablonski discloses that aluminum wire can be used for making cables (Page 1, 1st paragraph). Using aluminum alloy wire in making ACSS or ACSR cable is well-known to one of ordinary skill in the art. Thus, claim 50 is obvious over Jablonski.

Claims 41 and 50 are under 35 U.S.C. 103 as being unpatentable over Jablonski (Archives of Metallurgy and Materials, Vol. 54, 2009, hereinafter “Jablonski”).
Regarding claim 41, Jablonski discloses that the rod can be drawn to form a wire having diameter of 2.0 mm (Page 4, left column), which is less than the diameter recited in claim 41. However, change in size is prima facie case of obviousness over Jablonski. See MPEP 2144.04 IV A.
Regarding claim 50, Jablonski discloses that aluminum wire can be used for making cables (Page 1, 1st paragraph). Using aluminum alloy wire in making ACSS or ACSR cable is well-known to one of ordinary skill in the art. Thus, claim 50 is obvious over Jablonski.

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
First, the applicants argued that the PTO relies on Sekiya’s teaching of a second phase added to the aluminum melt to nucleate and initiate grain formation, and thereby providing the refined grain structure to a controlled degree. Applicant asserts that Sekiya thereby teaches the addition of a grain refiner to the molten aluminum during the cooling process, as explicitly excluded by independent claim 31. Claim 31 also now recites that the source of nuclei in the molten aluminum responsible for initiating grain formation and ultimately controlling grain structure does not include foreign impurities. In contrast, Sekiya teaches the addition of Fe to the molten metal composition specifically for the purpose of forming solid solutions that will preferentially crystallize or precipitate as intermetallic Fe-containing compounds, and act as a grain refiner. (See Sekiya, | [0027]). Thus, the Fe added to Sekiya’s metal compositions constitutes a foreign impurity excluded by the amendment herein to claim 31.
In response, US’055 discloses that a second phase is crystalized from the alloy melt that works as a refiner ([0042] to [0043]). The second phase is generated from the melt during casting process. Fe was added before forming molten alloy, not during casting process in US’055. Thus, a grain refiner is not added during the casting process in US’055. The second phase disclosed by US’055 is part of the structure and thus is not foreign impurities.

Second, the applicants argued that the presently claimed compositions comprise a refined grain structure based on nuclei formed from a purer section of molten aluminum obtained by undercooling in the containment structure adjacent the band where cooling medium is applied. Applicant has shown that application of vibrational energy to this purer layer of metal formed at the surfaces of the containment channel or adjacent band provides a unique source of nucleating agents that results in an equiaxed, uniform grain structure in the cast metallic composition. Applicant’s disclosure is especially applicable to pure samples of aluminum, e.g., molten aluminum that lacks metals such as Fe in the molten composition that are required to form the nucleating crystals present in Sekiya. 
In response, purity of the aluminum alloy is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 35 does not exclude the presence of Fe.

Third, the applicants argued that the PTO relies on each of Jablonski as disclosing cast metals that do not make use of a grain refiner. Respectfully, neither reference teaches a cast metal having a grain refined structure resulting from nuclei lacking a foreign impurity, as Applicant has demonstrated naturally occurs in comparative examples. Accordingly, Jablonski does not render render independent claim 31 (or claims depending therefrom) prima facie anticipated or obvious.
In response, Jablonski discloses that the alloy is AlMgSi alloy having Fe content of 0.21% Fe and 0.36% Fe, respectively (Page 4, left column). Thus a grain refiner is not added during the casting process in Jablonski. Fe in Jablonski is intentionally added, it’s not foreign impurity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733